Citation Nr: 0910165	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-07 081	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to service connection for left ankle 
disability.  

2.  Entitlement to service connection for spastic bladder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran had active service from June 1978 to 
September 2001.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In that rating decision, in pertinent part, the 
RO denied service connection for left ankle disability and 
spastic bladder.  The Veteran filed a notice of disagreement 
with the denial of those claims, and the Board addressed them 
in a remand in October 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In its June 2002 rating decision, the RO denied the Veteran's 
claims of entitlement to service connection for left ankle 
disability and spastic bladder.  In November 2002, the 
Veteran submitted a notice of disagreement in which he 
asserted he has continued problems with his spastic bladder 
and his left ankle disability.  In October 2006, the Board 
issued a decision pertaining to other issues for which the 
Veteran's appeal had been perfected, and at that time the 
Board remanded the left ankle and spastic bladder service 
connection claims for issuance of a statement of the case 
(SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  The Board also requested that the Veteran be 
provided notice as required by 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159, including notice pertaining to how VA 
determines disability ratings and effective dates, what 
evidence VA will obtain, and what information and evidence he 
should submit.  

In letters to the Veteran dated in October 2006 and 
February 2007, the AMC addressed the issues of service 
connection for left ankle disability and spastic bladder and 
provided notice to the Veteran concerning the evidence 
required to substantiate his claims, what evidence and 
information he should provide, and what evidence VA would 
obtain.  The AMC included a discussion of how VA determines 
disability ratings and effective dates.  Both letters were 
sent to the Veteran at an address in Spring Valley, 
California, and there is no indication in the claims file 
that those letters were returned by the Postal Service as 
undeliverable.  

In a letter to the Veteran dated in July 2007, sent to the 
Veteran at the Spring Valley address, the AMC told the 
Veteran that it had asked a VA medical facility to schedule 
him for an examination in connection with his claims and that 
the medical facility would notify him of the date, time, and 
place of the examination.  On the same date in July 2007, the 
AMC sent a request to the San Diego VA Health Care System 
requesting that the Veteran be provided VA examinations in 
conjunction with his claims.  The AMC gave an address for the 
Veteran in San Diego, California.  This was the address given 
by the Veteran when he filed his original claims in 
November 2001.  Although a VA Form 9, Appeal to Board of 
Veterans' Appeals, pertaining to other issues and which was 
signed by the Veteran's representative and filed by the 
Veteran's representative in February 2004 lists the Veteran's 
address as the address in San Diego, the claims file includes 
a change of address to the Spring Valley, California, address 
dated in January 2004.  

In May 2008, the AMC sent a letter to the Veteran again 
stating it had asked a VA medical facility to schedule him 
for and examination and told him the medical facility would 
contact him about when and where to report for the exam.  
Although the AMC sent the May 2008 letter to the Veteran's 
address in Spring Valley, California, it again gave the 
Veteran's previous San Diego address in its May 2008 request 
to the San Diego VA Health Care System.  A computer printout 
indicates that the Veteran failed to report for VA 
examinations scheduled for July 2008.  In September 2008, the 
AMC repeated itself, sending a letter to the Veteran at the 
Spring Valley, California, address telling him it was 
requesting an examination, but in its examination request to 
the VA medical facility, it again used the Veteran's previous 
San Diego address.  The claims file includes a computer 
printout of a message from a VA medical facility in which it 
is stated that the Veteran failed to report for VA 
examinations and it was noted that that Veteran had failed to 
report for several examinations.  The writer said she called 
the Veteran to let him know she was scheduling him again for 
the examinations.  She said she sent a notification letter to 
let him know that he had an appointment, but he still failed 
to report.  The writer did not include a copy of the letter 
in the claims file.  She said she would send the claims file 
back to the AMC.  

In December 2008, the AMC issued a supplemental statement of 
the case (SSOC) in which it referenced the October 2006 Board 
remand.  The AMC noted the Veteran had failed to appear for a 
VA examination scheduled for July 31, 2008, and said the 
claims of service connection for left ankle disability and 
spastic bladder remained denied.  Although there is no 
documentation in the claims file showing a change of address 
subsequent to the January 2004 entry showing the change to 
the Spring Valley address, the AMC sent the SSOC to the 
Veteran's previous address in San Diego.  There is, however, 
no indication in the record that the SSOC was returned by the 
Postal Service as undeliverable.  The AMC retuned the case to 
the Board in January 2009.  

The Veteran's representative submitted a post-remand brief to 
the Board in March 2004.  The representative noted it appears 
that the addresses for the Veteran used by the AMC and the VA 
medical facility tasked with scheduling VA examinations do 
not match.  He also pointed out that instead of issuing a SOC 
as directed by the Board, the AMC issued the SSOC and failed 
to provide the Veteran with notice of how to perfect his 
appeal.  The representative requested that the Board remand 
the case again for issuance of a proper SOC and to ensure 
that agency of original jurisdiction and VA medical 
facilities have matching addresses for the Veteran.  The 
Board agrees that the SSOC and associated notice issued by 
the AMC does not meet the requirements of an initial SOC in 
this case.  Because of this, the Board must again remand the 
case for issuance of the requested SOC.  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (Board remand confers on veteran or 
other claimant, as a matter of law, the right to compliance 
with remand orders).  Further, the Board agrees that action 
should be taken to assure that VA corresponds with the 
Veteran at his address of record.  

Accordingly, the case is REMANDED for the following action:

1.  Take action to determine the 
correct address for the Veteran.  

2.  Then, after completion of any 
development indicated by the state of 
the record, including VA examinations 
if warranted and for which the Veteran 
is provided proper notice both by the 
agency of original jurisdiction and the 
scheduling VA medical facility, 
readjudicate entitlement to service 
connection for left ankle disability 
and spastic bladder.  If any benefit 
sought is not granted, issue an 
appropriate statement of the case (not 
a supplemental statement of the case) 
and notify the Veteran and his 
representative of the action necessary 
to perfect an appeal.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

